Name: Commission Regulation (EEC) No 530/80 of 29 February 1980 re-establishing the levying of customs duties on linoleums and materials prepared on a textile base in a similar manner to linoleum, whether or not cut to shape, products of category 102 (code 1020), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 3 . 80 Official Journal of the European Communities No L 59/ 17 COMMISSION REGULATION (EEC) No 530/80 of 29 February 1980 re-establishing the levying of customs duties on linoleums and materials prepared on a textile base in a similar manner to linoleum, whether or not cut to shape , products of category 102 (code 1020), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2894/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ('), and in parti ­ cular Article 5 thereof, Whereas Article 3 ( 1 ) of that Regulation provides that customs duties may, for each category of products , be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B, for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Whereas Article 4 ( 1 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion originating in any of the said countries and terri ­ tories , once the relevant Community ceiling has been reached ; Whereas, in respect of linoleums and materials prepared on a textile base in a similar manner to lino ­ leum , whether or not cut to shape, products of cate ­ gory 102, the ceiling should be 10 tonnes ; whereas on 25 February 1980 the amounts of imports into the Community of the products in question originating in India , a country covered by preferential tariff arrange ­ ments, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 2894/79 which provides that the ceiling should not be exceeded, customs duties should be re-established in respect of the products in question in relation to India, HAS ADOPTED THIS REGULATION : Article 1 As from 7 March 1980 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 2894/79 , shall be re-established in respect of the following products, imported into the Community and originating in India : Code Category CCT heading No NIMEXE code ( 1980) Description ( 1 ) ( 2 ) (3) (4) 1020 102 59.10 59.10-10 ; 31 ; 39 Linoleums and materials prepared on a textile base in a similar manner to linoleum , whether or not cut to shape or of a kind used as floor cover ­ ings ; floor coverings consisting of a coating applied on a textile base , cut to shape or not Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 February 1980 . For the Commission fitienne DAVIGNON Member of the Commission (') OJ No L 332, 27 . 12 . 1979 , p. 1